Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered August 22, 2002. The order, inter alia, granted the motion of defendant Health and Wellness Referral Services, Inc. to dismiss the complaint in an action for breach of contract and negligence.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Kehoe, JJ.